 Case 4:20-cr-40056-SMY Document 26 Filed 01/04/21 Page 1 of 1 Page ID #42




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                        )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 20-CR-40056-SMY-1
                                                  )
 ANTONIO R. FERTO-CASTORENA,                      )
                                                  )
                        Defendant.                )

                                            ORDER
       Now pending before the Court is the Motion to Withdraw as Attorney filed by Assistant

Federal Public Defender Melissa A. Day (Doc. 25). Attorney Day asserts that there is an

irreparable breakdown in the attorney-client relationship and that Defendant Antonio R. Ferto-

Castorena does not want her to proceed further with his case. In light of these representations, the

motion is GRANTED. Assistant Federal Public Defender Melissa A. Day is TERMINATED

and CJA Panel Attorney Robert I. Elovitz is hereby APPOINTED to represent Defendant Ferto-

Castorena. Attorney Elovitz shall enter his appearance within 7 days of the date of this Order.

The Clerk of Court is DIRECTED to mail a copy of this Order to Defendant Ferto-Castorena and

Attorney Elovitz at their addresses on record.

       Defendant is encouraged to cooperate with Attorney Elovitz as it is unlikely that an

additional substitute counsel will be appointed absent extraordinary circumstances.

       IT IS SO ORDERED.
       DATED: January 4, 2021



                                                      STACI M. YANDLE
                                                      United States District Judge
